PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/831,464
Filing Date: 5 Dec 2017
Appellant(s): Schneider et al.



__________________
Charles R. Matson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on October 26, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 26, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (U.S. Patent Application Publication 2006/0270302) in view of Groitzsch et al. (U.S. Patent Application Publication 2004/0219854) and/or Hansen (U.S. Patent 3,575,782) and further in view of Riswick et al. (U.S. Patent Application Publication 2005/0244640) and optionally further as evidenced by Yamamoto et al. (U.S. Patent Application Publication 2007/0196650).
Ando discloses a method for making an elastomeric laminate, the method comprising steps of: providing a plurality of elastic strands (4); providing a first substrate (3) comprising a first surface and an opposing second surface; providing a second substrate (2) comprising a first surface and an opposing second surface; stretching the plurality of elastic strands; positioning the first surface of the second substrate in a facing relationship with the second surface of the first substrate, wherein the plurality of elastic strands are positioned between the first substrate and the second substrate; and connecting the stretched plurality of elastic strands between the first substrate and the second substrate (Figures 1, 3, and 12 and Paragraphs 0047, 0063-0065, and 0142).  
As to the limitations in claim 1 of “providing an elastic strand wound onto a beam” and “rotating the beam to unwind the elastic strand from the beam; advancing the elastic strand from the rotating beam” and in claim 11 of “providing a plurality of elastic strands wound onto a beam”, “rotating a first roller about a first axis of rotation extending in a cross direction, the first roller comprising an outer circumferential surface comprising a surface speed S1; ”, “advancing the first surface of the first 
As to the limitations in claim 1 of “wherein the elastic strand comprises a spin finish”, “removing a portion of the spin finish from the advancing elastic strand”, and connecting “subsequent to the step of removing a portion of the spin finish” and in claim 11 of “wherein each elastic strand comprises a spin finish”, “removing a portion of the spin finish from each of the advancing elastic strands”, and connecting “subsequent to the step of removing a portion of the spin finish” and claims 2, 7, 10, 12, 15, and 16, Ando does not expressly teach the plurality of elastic strands comprise a spin finish and removing a portion of the spin finish from each of the advancing elastic strands prior to connecting.  Ando teaches the elastic strands (which are strands formed of rubber or synthetic rubber) are connected by hot-melt adhesive, i.e. regarding claim 10 wherein the step of connecting the stretched elastic strand between the first substrate and the second substrate further comprises applying adhesive to at least one of the elastic strand, the first substrate, and second substrate and regarding claim 16 
Regarding claim 3, Ando as modified by Groitzsch and/or Hansen and further Riswick and optionally further as evidenced by Yamamoto teach further comprising steps of: advancing the first substrate at a first speed S1, and wherein the first substrate comprises a first surface and an opposing second surface; and subsequent to the step of applying the detergent (i.e. subsequent to the step of removing a portion of the spin finish), advancing the elastic strand in contact with the second surface of the first substrate and the first surface of the second substrate (by advancing between the rollers) while advancing the elastic strand from the beam rotating at a second speed S2, wherein S1 ≠ S2.  
Regarding claim 13, Ando as modified by Groitzsch and/or Hansen and further Riswick and optionally further as evidenced by Yamamoto teach further comprising steps of: subsequent to the step of applying the detergent (i.e. subsequent to the step of removing a portion of the spin finish), advancing the plurality of elastic strands in contact with the second surface of the first substrate (by advancing between the rollers) while advancing the plurality of elastic strands at the second speed S2.  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ando, Groitzsch and/or Hansen and further Riswick and optionally further as evidenced by Yamamoto as applied to claims 1-3, 7, 9-13, and 15-18 above, and further in view of Buck et al. (U.S. Patent 3,434,189).
Ando as modified by Groitzsch and/or Hansen and further Riswick and optionally further as evidenced by Yamamoto above teach all of the limitations in claims 4 and 14 except for a specific teaching wherein washing the plurality of elastic strands in water containing detergent comprises advancing the plurality of elastic strands through a bath of the detergent and water wherein .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ando, Groitzsch and/or Hansen and further Riswick and optionally further as evidenced by Yamamoto as applied to claims 1-3, 7, 9-13, and 15-18 above, and further in view of Bongartz et al. (U.S. Patent Application Publication 2015/0167207).
Ando as modified by Groitzsch and/or Hansen and further Riswick and optionally further as evidenced by Yamamoto above teach all of the limitations in claim 8 except for a specific teaching of wherein the step of drying the elastic strand further comprises moving air across the elastic stand wherein Riswick suggests an oven and conventional drying a strand after washing comprises an oven or moving air across the strand (i.e. using a hot air stream) as evidenced by Bongartz (Paragraph 0031).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention drying the elastic strand as taught by Ando as modified by Groitzsch and/or Hansen and further Riswick and optionally further as evidenced by Yamamoto comprises moving air across the elastic strand as a simple substitution of one known method of drying for another to achieve predictable results as evidenced by Bongartz.
Claims 1, 9-11, 16, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/115,617. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/115,617 in view of Groitzsch and/or Hansen.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/115,617 fully encompass claim 18 of the instant invention except for a specific teaching the pressing surface defining a nip with the roll is a second roller.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the pressing surface defining a nip with the roll as taught by claims 1-20 of copending Application No. 16/115,617 is a second roller as is conventional structure of a pressing surface defining a nip with a roll for predictable advancing the second substrate and combining as taught by Groitzsch and/or Hansen (each described above in full detail).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(2) Response to Argument
Appellants argue, “The cited combination of Ando ‘302, Groitzsch and/or Hansen, Riswick, and Yamamoto is not understood to teach or suggest the above method steps recited in claim 1, wherein spin finish is removed from advancing strands before being connected with a substrate.” And “The cited combination of Ando ‘302, Groitzsch and/or Hansen, Riswick, and Yamamoto is not understood to teach or suggest the above method steps recited in claim 11, wherein spin finish is removed from advancing strands before being connected with a substrate.”.

Appellants further argue, “It is also noted that the Office Action refers to Riswick as disclosing the removal of talc powder with a detergent. (See Office Action, page 5). In contrast to claim 1, Riswick is directed to providing an elastomeric strand coated with a polymer composition that promotes release and anti-blocking properties as well as improved bonding characteristics to the elastic strands. (See Riswick, Abstract, Para. 0012, and claims). The Office Action also cited Paragraph 0048 of Riswick in support of the claim rejections (See Office Action, page 9). However, Paragraph 0048 of Riswick provides a discussion of removal of talc coating from an elastic strand in preparation of a test using the elastic strand with a polymer coating, as opposed to removal of a talc coating from a strand during an assembly process. As such, Riswick is not understood to teach or suggest a method of providing strands with a talc powder, removing the talc powder from advancing strands, and then bonding the strands with a substrate subsequent to the removal of the talc powder.”.
This argument is not persuasive wherein Riswick teaches conventionally produced elastic strands provided to an end-use assembly process, such as in making an elastomeric laminate, have applied thereto a powder such as talc (Paragraphs 0003-0004), i.e. a spin finish, as the strands during manufacture are very tacky and stick to themselves and other materials during the manufacturing process, it being noted the reason(s) the elastic strands comprise a spin finish taught by Riswick is/are the same reason(s) as in the instant invention see page 2 of the specification “For example, relatively low decitex elastic strands supplied on a beam may include a coating, sometimes referred to a yarn finish or spin finish, to help prevent the elastics strands from adhering to themselves, each other, and/or downstream handling equipment.”.  Riswick (Paragraphs 0006, 0009, 0012, 0024, 0038-0041 and in 
prima facie “Obvious to try” (See MPEP 2143) as is nothing more than choosing from a finite number, i.e. two, of identified, 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN L GOFF II/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        
Conferees:
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746                                                                                                                                                                                                        
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.